DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of applicant’s claim amendments and arguments filed 10/22/2021 are acknowledged.  
However, applicants arguments for previous 103 rejection are found not persuasive and accordingly, the rejection is maintained and/or modified. To address, newly incorporated limitations in the claim 1, a new prior art is applied and so, the previous rejection is updated. 
Response to Arguments
Applicant’s arguments filed on 10/22/2021 have been fully considered but they are not persuasive.   
Applicants’ argue that the role of WNT activators in melanocyte stem cells differentiation in dermis (as required by claim 1) and thus its therapeutic use in resistant vitiligo lesion has never been shown in the prior art.  
Cited art established the fact that WNT activators can treat hypopigmentation. Cited art also established the fact that WNT activators, as evidenced from Yamada et al, can differentiate melanocyte stem cells and treat vitiligo. It appears that melanocyte stem cell differentiation is a property of the WNT activators, absent evidence to the contrary. 
"[M]erely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff 919 F.2d 1575, 1578 (Fed. Cir. 1990). "Newly discovered results of known processes directed to the same purpose are not patentable because 
Applicants argue that VanStockum only discloses methods for the treatment of depigmented hair and skin by administering a composition comprising Vitamin B 12 among other components. The specific function of Vitamin B 12 is not known. VanStockum only suggests that Vitamin B 12 potentially aids in healing vitiligo by helping to repair defective nerve cells and that deficiency can result in defective synthesis of myelin, a key protein in the glial cells that insulate nerve cells (see column 7, 1. 9-18). VanStockum is completely silent on the use of an activator of PAX 3 to induce melanocyte stem cells differentiation and the function of Vitamin B 12 is totally different from the function of an activator of Pax3 expression. 
VanStockum silent on stating that the vitamin B12 is a WNT activator. However, it is well known that vitamin B12 is WNT activator, as evidenced from the cited art. The link between WNT activators and PAX3 and link between PAX3 and MITF etc are explained by the cited Wan et al, Saito et al and Kingo et al. Based on these links, it is clear that the activator activates WNT protein, which then activates PAX3, which in turn activates MITF. Increase in the levels of MITF treats the vitiligo, because low levels of MITF is observed in vitiligo subjects. 
Applicants argue that Yamada is silent on the activation of PAX3 expression. Contrary to the present application, Yamada et al. relates to melanocyte differentiation induced by UV irradiation. The function of Wnt7a expression in hair follicle as disclosed in Yamada et al. is thus totally different from the function of activators of the expression of Pax3 of the present application which induce the differentiation of resident melanocyte stem cells in pre- melanocytes in depigmented skins from vitiligo patients independently of UV irradiation. Indeed, the differentiation of the melanocytes occurs in the hair-follicles but also in dermis showing that activators of PAX3 expression can induce the repigmentation of resistant vitiligo lesions in glabrous skin that are not effectively stimulated by phototherapy.
Yamada teach treating vitiligo with UV irradiation and it relates to melanocyte differentiation. Cited other art established treating vitiligo involves WNT signaling pathway. In other words UV irradiation is an activator of WNT signaling events. The link between WNT activators and PAX3 and link between PAX3 and MITF etc are explained by the cited Wan et al, Saito et al and Kingo et al. Based on these links, it is clear that the activator activates WNT protein, which then activates PAX3, which in turn activates MITF. Increase in the levels of MITF treats the vitiligo, because low levels of MITF is observed in vitiligo subjects.
Applicants argue that Wan et al. discloses that Pax3 cooperates with Sox10 to activate Mitf expression, while simultaneously it prevents Mitf from activating downstream genes by competition with Mitf for enhancer occupancy in melanocyte precursors. Thus, the link between MITF and PAX3 is not clear. 
The above is cited in the Wan et al with reference to the findings of Lang et al. However, Wan et al further stated that Pax3 might trigger a line-age-specific gene program while simultaneously prevent terminal differentiation, and conclude that once Pax3-mediated inhibition is relieved, Mitf acts rapidly and this dual regulatory role of PAX3 has great importance on the regulation of MITF. 
Applicants argue that Saito et al relates to MITF-M and its role in the Wnt signaling pathway during melanocyte development in embryo and fetal stages. Saito is silent on the role of MITF in differentiation of adult melanocyte stem cells in hair follicles and dermis. 
The purpose of Saito et al is to show the link between MITF-M and hypopigmentation though the WNT signaling pathway. 


Applicants argue that Kingo only showed that a decrease of the mRNA expression level of MITF, LEF1 and DCT is observed in lesional skin in vitiligo subject. The decrease of MITF mRNA expression level observed in Vitiligo lesional skin may reflect the loss of melanocytes in lesional skin in Vitiligo subject. Kingo does not suggest that WNT signaling is involved in Vitiligo hypopigmentation and is silent on the role of activators of PAX3 expression in melanocyte stem cell differentiation. 
The purpose of Kingo et al is to show the link between MITF and WNT pathway in vitiligo. The mRNA levels of MITF, LEF1 are low in vitiligo compared to healthy controls. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over VanStockum (US 7,368,131 B2) in view of Krugluger et al (Journal of Cosmetic, Dermatological Sciences and Applications, 2011, 1, 25-29), Yamada et al (Journal of Investigative Dermatology, 2013, 133, 2753-2762), Wan et al (Mol Cell Biochem, 2011, 354, 241-246), Saito et al (Pigment Cell Research, 2003, volume 16, issue 3, 261-265), Kingo et al. (Journal of Dermatological Science, 2008, 52, 39-46), Zhong et al (Mol Biosyst. 2009, November; 5(11): 1356-1360).  
For claim 1:
VanStockum teaches methods for the treating hypopigmentation of the hair and skin by administering vitamin B12 composition [col. 4, lines 16-33]. VanStockum further teaches a method of treating vitiligo and restoring pigmentation of skin in a human patient in need thereof by administering vitamin B12 compositions [see claims]. 
The differences between VanStockum and instant claims are as follows:
(i) VanStockum silent on inducing the differentiation of melanocyte stem cells in hair follicles and dermis. 
(ii) VanStockum silent on activator of at least one protein of the WNT signaling pathway, which activates PAX3.
With regard to (i) and (ii) of above, Yamada et al teach Wnt/beta-catenin and Kit signaling sequentially regulate melanocyte stem cell differentiation in UVB-induced epidermal pigmentation. Further teach that the UV radiation as an inducer of epidermal pigmentation that is utilized in the therapy for vitiligo comprising repetitive UVB irradiation on the dorsal skin of F1 mice of HR-1 x Hr/De caused apparent epidermal pigmentation, and it was characterized by increase in the number of melanocytes. [See abstract and Results section in page 2754]. 
It appears that Yamada et al teach UV as a inducing the melanocytes stem cell differentiation and activator of WNT signaling pathway, which can be utilized in treating vitiligo. This can be interpreted as activators of WNT pathway can induce melanocyte stem cell differentiation, absent evidence to the contrary. 
Krugluger et al disclose vitamin B12 activates the WNT pathway, by inhibition of GSK-3, in human hair follicle cells [see abstract]. 
Zhong et al teach GSK3 inhibitor, viz., 3F8 activate WNT signaling, and also suggests 3F8 is more potent than SB216763 [see abstract] and LiCl as GSK3 inhibitor [see section Establishment of 3F8 as a GSK3 inhibitor]. 
Based on the above teachings, it seems that the activator of WNT signaling can be a compound or UVB irradiation, and both show the property of treating vitiligo or hypopigmentation. So, the activators of WNT signaling pathway may differentiate melanocyte stem cells, because the end results are the same in both cases. Moreover, the signaling pathways are expected to be similar in both melanocytes and melanocyte stem cells, absent evidence to the contrary. 
In addition to above, Wan et al teach link between PAX3 and MITF, specifically PAX3 activates MITF. Wan et al also stated that “modulation of MITF is a promising for us to explore the pathogenesis of dermatosis of dyspigmentation, such as vitiligo, and to discover therapeutic target of curing these diseases” [see Conclusion]. Saito et al teach link between MITF-M and hypopigmentation though the WNT signaling pathway [see abstract]. Kingo et al disclose link between MITF and WNT pathway in vitiligo [see abstract]. The mRNA levels of MITF, LEF1 are low in vitiligo compared to healthy controls [see Results]. 
For claim 2:
Zhong et al teach GSK3 inhibitor, viz., 3F8 activate WNT signaling, and also suggests 3F8 is more potent than SB216763 [see abstract] and LiCl as GSK3 inhibitor [see section Establishment of 3F8 as a GSK3 inhibitor]. 
For claim 3:
Yamada et al teach that their formulation can be applied topically [see claim 7].

For claims 4-6:
Yamada et al teach that their formulation can be applied topically and on the skin etc and does not need phototherapy. [See claims 7-10].
Based on the above, it is clear that activators of WNT pathway, such as vitamin B12, GSK3 inhibitors, including LiCl and SB216763 etc., involved in WNT pathway, such as MITF, LEF, TYR and TRP-2 etc. It is also clear that lower expression levels of MTIF are noticed in vitiligo compared to healthy subjects. It is also clear that GSK3 inhibitors activate WNT pathway. Therefore, all the claimed elements were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The motivation to combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
I. Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,632,117 B2 in view of Zhong et al (Mol.Biosyst., Nov 2009, 5(11), 1356-1360), Wan et al (Mol.Cell Biochem., 2011, 354, 241-246) and Kingo et al (Journal of Dermatological Sciences and Applications, 2011, 1, 25-29 ). 

For claims 1-2:
The patented claim is drawn to a method for treating a vitiligo hypopigmentation lesion in a subject by inducing differentiation of melanocyte stem cells, comprising: administering to the subject an inhibitor of GSK3B in an amount sufficient to induce differentiation of melanocyte stem cells, wherein the inhibitor is selected from lithium chloride (LiCl) and CHIR99021.
The difference is that the patented claim is silent on (i) at least one protein of WNT signaling pathway, and (ii) activation of PAX3. 
The patented claim teaches identical compound, viz., LiCl and CHIR99021 for treating the vitiligo hypopigmentation lesion, the proteins involved in the pathway are expected to be the same. Nevertheless the following prior art cure these deficiencies. 
Zhong et al teach that GSK3 inhibitors activate WNT signaling and suggested that GSK3 could be useful as new reagents and potential therapeutic candidates for GSK3 related diseases [see abstract].
Wan et al teach a link between MITF and PAX3 and teach that PAX3 activates and increases MITF expression levels [see abstract and Fig.1]. However, Kingo et al teach link between MITF and WNT pathway in vitiligo [see abstract], and further teach that mRNA levels MITF, LEF1 are low in vitiligo compared to healthy controls [see Results].
For the claims 3-6:
The patented claim teaches identical compound, viz., LiCl and CHIR99021 for treating the vitiligo hypopigmentation lesion, so, the recited limitations are expected to have in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07.
II. Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,983,134 B2 in view of Wan et al (Mol.Cell Biochem., 2011, 354, 241-246). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
For claim 1-2
The patented claims discloses a method for treating Vitiligo disorder and/or repigmenting a Vitiligo lesion in a subject by inducing differentiation of melanocyte stem cells by administering an activator of at least one protein of the WNT signaling pathway selected from MITF PAX3 in an amount sufficient to induce differentiation of melanocyte stem cells, wherein the activator is SKL2001, wherein said at least one protein of the WNT signaling pathway is PAX3 [see claims 1 and 2].
For claims 3-6:

Accordingly, claims are fully anticipated. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658